Citation Nr: 0017426	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Basic eligibility for nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The appellant had active service from April 28 to June 19, 
1972.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action in June 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant was scheduled for and canceled a 
videoconference personal hearing for May 2000.


FINDING OF FACT

The service department has certified that the appellant had 
no active military service of 90 days or more with at least 1 
day being during a period of war or discharge or release from 
service during a period of war for service-connected 
disability. 


CONCLUSION OF LAW

The criteria of "veteran" for purposes of the appellant's 
entitlement to VA nonservice connected disability pension 
benefits have not been met as a matter of law.  38 U.S.C.A. 
§§ 101(2), 106, 1521 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1(d), 3.6, 3.8, 3.203 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

As a threshold matter, the United States Court of Appeals for 
Veterans Claims (the Court) has held that one claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge for 
the veteran upon whose service the entitlement relies.  See 
Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  

The provisions of 38 C.F.R. § 3.203 govern the evidentiary 
requirements for establishing service for VA benefits 
purposes.  Duro v. Derwinski, 2 Vet. App. 530, 531-32 (1993).  

The evidence required to establish entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits is set forth in 38 C.F.R. § 3.203 (1999).  

Under authority of 38 U.S.C.A. § 106, the provisions of 38 
C.F.R. § 3.6 (1999) set forth what constitutes a duty period 
for veteran status, in pertinent part:

(a) Active military, naval, and air service.  This 
includes active duty, any period of active duty for 
training during which the individual concerned was 
disabled or died from a disease or injury incurred 
or aggravated in line of duty, and any period of 
inactive duty training during which the individual 
concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 

(b) Active duty. This means: (1) Full-time duty in 
the Armed Forces, other than active duty for 
training...38 U.S.C. § 101(24); see also 38 C.F.R. 
§ 3.6(a) (1999) (implementing regulation).

The regulations provide that when the claimant submits no 
evidence of service or the evidence does not conform to the 
requirements of C.F.R. § 3.203(a), the VA shall request 
verification of service from the service department. 38 
C.F.R. § 3.203(c).  

In this regard, VA shall request verification of service from 
the service department.  VA is bound by the findings and 
specifically the official records of the service department 
with regard to establishing service in the United States 
Armed Forces.  See, i.e., Sheets v. Derwinski, 2 Vet. App. 
510 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Since the term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  

For non-service-connected disability pension, the law 
provides that a pension be paid to a "veteran of a period of 
war . . . who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct. . . ." 38 U.S.C. § 1521.

And "[s]ervice department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, op. cit.; see also 38 C.F.R. § 3.203.

As noted above, in general, for purposes of nonservice-
connected pension benefits, the United States Congress has 
imposed certain restrictions.  

Under 38 U.S.C.A § 107(a) (West 1991 & Supp. 1999), what 
constitutes appropriate service as a qualification for 
nonservice-connected pension benefits is set forth, and the 
Constitutionality of these restrictions has been upheld.  See 
Quiban v. Veterans Administration, 928 F.2d. 1154, 1158 (D.C. 
Cir. 1991); and Bravo v. Derwinski, 21 Vet. App. 609 (1991). 


Factual Background and Analysis

A DD-214 is of record reflecting that the appellant had 
active service from April 28 to June 19, 1972 and that his 
honorable discharge from service was for unsuitability.

The appellant has alternatively claimed that his discharge 
was for hardship and/or that it was due to the fact of his 
familial obligations, the nature of which had been known at 
the time of his entrance.  He has also argued that since he 
did not leave the military voluntarily, and would have been 
willing to stay on, the regulations should be inapplicable.

The National Personnel Records Center (NPRC) in St. Louis, 
Missouri, certified in January 1999 that all of the above 
factual information is accurate.  Another copy of the DD 214 
was acquired and is of record.  [Prior (identical) 
certification had apparently been filed in a now missing 
claims file; however, it is neither claimed nor shown that 
any evidence might be of record therein that would in any way 
alter the basic facts as shown in the current evidence of 
record.]

All pertinent record sources reflected that no other periods 
of service could be certified.

Notwithstanding his arguments to the contrary; or the 
appellant's view as to what should be, rather than what is or 
has been, in view of the herein concerned service, as 
certified by the service department, and the applicable law, 
the Board must conclude that the appellant does not meet the 
eligibility criteria for an award of pension benefits.  

And although the appellant has inaccurately argued that he 
was released from service due to hardship and/or his family 
obligations (whereas he was in fact released due to 
unsuitability), these are irrelevant to the issue at hand in 
any event.

Parenthetically, the Board would note that while the 
appellant mentioned several alleged disabilities on his 
initial claim form, and has submitted several statements from 
physicians relating to his recent health, he has not claimed 
entitlement to service connection for such disabilities, and 
the claim has accordingly not been addressed by the RO in 
that regard.





In light of the previously noted legal and factual bases upon 
which this pension case is predicated, the Board must 
conclude that the appellant's claim lacks legal merit.  

It is noteworthy that service department findings as to facts 
of service in the U.S. Armed Forces are binding upon VA for 
purposes of entitlement to VA benefits.  See Duro v. 
Derwinski, and Dacoron v. Brown, op. cit.  In this case, all 
due process has been fulfilled to undertake such assurances.

On the basis of all the evidence of record, there is no 
demonstration of qualifying active duty service for the 
purpose of the benefit sought on appeal.  Records are in the 
file showing the claimant's service.  

Legal authorities have reviewed and certified that there is 
no evidence of his having appropriate status.  And there does 
not appear to be any additional evidence which would in the 
Board's view warrant VA again asking the service department 
to again verify military service.  See Sarmiento v. Brown, 7 
Vet. App. 80 (1994). 

The Board concludes that inasmuch as the service department's 
verification of service is binding on VA, the appellant is 
not a "veteran" for VA pension purposes as a matter of law.

The Board has carefully reviewed the entire record in this 
case.  However, in this respect, the Court has held that in a 
case such as this, where the law is dispositive, the 
provisions of 38 U.S.C.A. § 5107 are not for consideration, 
and the claim should be denied based upon the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

The claimant does not meet the basic eligibility requirements 
as a "veteran" for the purpose of entitlement to VA 
nonservice-connected pension; the benefit sought on appeal is 
denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

